Dissenting Opinion by
Mb. Chief Justice Bell:
Despite (1) the meaning of the relevant sections of the Slayer’s Act, Act of August 5, 1941, P.L. 816, and (2) (a) the announced purpose of the Act and (b) the announced public policy of our State, the Majority have unwisely and without any legal or moral justification extended to the creditors of a slayer the statutorily-created, limited rights which are personal to the slayer. Realistically, this can unfairly and financially benefit the slayer or his family and is unfair to the victim or his family.
The Majority correctly state the purpose and intention of the Act:* “No slayer shall. . . receive any benefit as the result of the death of the decedent, hut such property shall pass as provided in the sections following,” and that “ [the Act] shall not be considered penal in nature, but shall be construed broadly** in order to effect the policy of this State that no person shall be allowed to profit by his own wrong, wherever committed.”
To implement this policy and purpose and govern the precise situation where one joint tenant slays his co-tenant, Section 6(a) of the aforesaid Act provides: “(a) One-half of any property held by the slayer and the decedent as joint tenants, joint owners or joint obligees shall pass upon the death of the decedent [victim] to his estate, and the other half shall pass to his [the victim’s] estate upon the death of the slayer, unless the slayer obtains a separation or severance of the property or a decree granting partition.”
It is clear that the estate of the deceased victim acquired at his death a fee simple interest in one-half *544of the jointly-owned property with a right of survivor-ship and consequently a remainder interest in fee to the other half of said property upon the death of the slayer, whose original interest therein was reduced to a life estate in one-half of said property.
Where the Majority and I disagree is the meaning and interpretation of the “unless” clause: “unless the slayer obtains a separation or severance of the property or a decree granting partition.” This he never did. I disagree with the Majority’s interpretation of this “unless” clause because (to repeat) I believe (a) it is contrary to the recited purpose of the Act and the policy of our Commonwealth, and (b) it would allow (practically and realistically) a slayer or his family additional advantages and benefits from his killing which are not provided for in the statute. This would be contrary to the purpose, the policy and the language of the Act.*
For these reasons, I dissent.

Act of August 5, 1941, P.L. 816, Sections 2 and 15, 20 P.S. §§3442, 3455.


Italics throughout, ours.


We note that other Courts and noted authorities have concluded that a person who murders a joint tenant should be entitled only to a life estate in an undivided half interest in the property, with no right of severance or partition and with the entire estate passing to the victim’s heirs upon the death of the slayer. See Hargrove v. Taylor, 236 Ore. 451, 389 P. 2d 36 (1964) ; Estate of King, 261 Wisc. 266, 52 N.W. 2d 885 (1952) ; Restatement, Restitution §188; Scott, Trusts, 3rd Ed. 1967 §493.2. While this is the result this writer would prefer to reach, it cannot be denied that under Pennsylvania law the slayer may personally obtain a severance or separation or partition. Regardless of the wisdom or necessity of such a provision, it is clearly unwise and improper to extend this personal right to the creditors of the slayer.